





AGREEMENT FOR THE PURCHASE OF STOCK




THIS STOCK PURCHASE AGREEMENT, (this “Agreement”) made this 24th day of April,
2014 By 160117 Alberta Ltd., an Alberta corporation, with a principal address of
11750 – 181 Street, Edmonton, Alberta T5S 1M6 (“Jason Boldt”), and 1601124
Alberta Ltd., an Alberta corporation with a principal address of #2, 51530 –
RR264, Spruce Grove, Alberta T7Y 1E3 (“Kevin Grady”), (together Jason Boldt and
Kevin Grady are hereinafter referred to as the “Sellers), and D. Malcolm
Alexander, a Chartered Accountant, with a business address of 200 – 17311 103rd
Avenue NW, Edmonton, T5S 1J4  (the “Purchase’s Agent”) setting forth the terms
and conditions upon which the Sellers will sell one hundred shares (100) shares
of Common Stock of Innovate Building Systems, Inc. (the “Innovate”) in exchange
for ninety-six million  (96,000,000) shares of Common Stock of New Found Shrimp,
Inc. (“NFDS”) (the name will be changed to Innovate Building Systems, Inc.) (the
“Purchase Price”) ;




WHEREAS, Buyer wishes to purchase Innovate, from the Sellers.  The Sellers and
the Purchaser’s Agent may be referred to herein singularly as a “Party” and
collectively, as the “Parties”. Upon acquisition of Innovate, the Sellers will
become the controlling shareholders of NFDS. Also upon acquisition, the Sellers
shall become directors and officers of NFDS.




In consideration of the mutual promises, covenants, and representations
contained herein, as well as pursuant to the existing Escrow Agreement already
entered into dated April 24th, 2014 THE PARTIES HERETO AGREE AS FOLLOWS:




WITNESSETH:




WHEREAS, the Sellers and Purchaser’s Agent have appointed the Law Offices
Clifford J. Hunt, P.A., to act as the Escrow Agent ("Escrow Agent"), and for
this transaction and to receive and hold all consideration received from the
Purchaser’s Agent for the sale of the Stock and all documents (“Documents”)
stock certificates and corporate records of Innovate, in the offices of the
Escrow Agent unless other arrangements are agreed to by all parties.




NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:




ARTICLE I

SALE OF SECURITIES




1.01

Sale.   Subject to the terms and conditions of this Agreement, the Sellers
agrees to sell the Stock, and the Purchaser’s Agent shall purchase the Stock,
for a total of Ninety-Six Million (96,000,000) shares of Common Stock of New
Found Shrimp, Inc. (“NFDS”) (the name will be changed to Innovate Building
Systems, Inc.) (the “Purchase Price”).  This is a private transaction between
the Sellers and Purchaser’s Agent.











1



















1.02

Escrow Agent.   The Seller and Purchaser’s Agent hereby appoint the Escrow Agent
as to the distribution of the Purchase Price received for the sale of the Stock
and distribution of the Stock and documents of Innovate to be held with the
Escrow Agent.  

ARTICLE II

REPRESENTATIONS AND WARRANTIES




The Sellers represents and warrants to the Purchaser’s Agent the following:




2.01

Organization;

Innovate is private Alberta corporation duly organized, validly existing, and in
good standing under the laws of that province, has all necessary corporate
powers to own properties and carry on a business, and is duly qualified to do
business and is in good standing in the province of Alberta and elsewhere (if
required). All actions taken by the incorporators, directors and/or shareholders
of Innovate have been valid and in accordance with the laws of the province of
Alberta.  




Immediately following the Closing, the Purchaser’s Agent shall file all required
filings with any state and federal regulators, including the SEC, disclosing the
acquisition of Innovate by the Purchaser’s Agent, the change of control of the
corporations, all changes to the officers and directors, and all such additional
disclosure as is required to keep the corporation in good standing with any and
all regulatory bodies having authority.




2.02

Capital.   The authorized capital stock of Innovate consists (1) of unlimited
shares of Common Stock, no par value, of which 100 shares of Common Stock are
issued and outstanding.  All outstanding shares are fully paid and
non-assessable, free of liens, encumbrances, options, restrictions and legal or
equitable rights of others not a party to this Agreement.  At the Closing, there
will be no outstanding subscriptions, options, rights, warrants, convertible
securities, or other agreements or commitments obligating Innovate to issue or
to transfer from treasury any additional shares of its capital stock.  None of
the outstanding shares of Innovate are subject to any stock restriction
agreements.  There are two (2) shareholders of record of Innovate. All of such
shareholders have valid title to such Shares and acquired their Shares in a
lawful transaction and in accordance with Alberta corporate law and the
applicable securities laws of the Canada.




2.03  

Financial Statements.   Innovate is a non-reporting company and financials are
unaudited.  It a condition of the release of the Purchase Price that the
financial statements be audited by auditors licensed by the SEC to ensure
disclosure of the present the financial condition and operating results for the
last two years under the rules of United States generally accepted accounting
principles (“US GAAP”).  




2.04    Filings with Government Agencies.  Innovate is a non-Reporting Company.




2.05

Liabilities.  Sellers is not aware of any pending, threatened or asserted
claims, lawsuits or contingencies involving the Innovate or its Shares.  To the
best of








2



















knowledge of the Sellers, there is no dispute of any kind between Innovate and
any third party, and no such dispute will exist at the Closing of this
transaction and at Closing.    

2.06

Ability to Carry Out Obligations.  The Sellers have the right, power, and
authority to enter into, and perform his obligations under this Agreement.  The
execution and delivery of this Agreement by the Sellers and the performance by
the Sellers of their obligations hereunder will not cause, constitute, or
conflict with or result in (a) any breach or violation or any of the provisions
of or constitute a default under any license, indenture, mortgage, charter,
instrument, articles of incorporation, bylaw, or other agreement or instrument
to which Innovate’s officers or directors or Sellers are a party, or by which
they may be bound, nor will any consents or authorizations of any party other
than those hereto be required, (b) an event that would cause Innovate to be
liable to any party, or (c) an event that would result in the creation or
imposition of any lien, charge, or encumbrance on any asset of Innovate or upon
the Stock of Innovate to be acquired by the Purchaser.

2.07

Compliance with Laws.  To the best of knowledge of the Sellers, Innovate has
complied in all material respects, with, and is not in violation of any,
federal, provincial, or local statute, law, and/or regulation pertaining.  

2.08

Litigation.  To the best of the knowledge of the Sellers, Innovate is not a
party to any suit, action, arbitration, or legal administrative or other
proceeding, or pending governmental investigation. To the best knowledge of the
Sellers, there is no basis for any such action or proceeding and no such action
or proceeding is threatened against Innovate.  Innovate is not a party to or in
default with respect to any order, writ, injunction, or decree of any federal,
state, local, or foreign court, department, agency, or instrumentality.




2.09

Conduct of Business.    Prior to the Closing, Innovate  shall conduct its
business in the normal course, and shall not (without the prior written approval
of Purchaser) (i) sell, pledge, or assign any assets, (ii) amend its Certificate
of Incorporation or Bylaws, (iii) declare dividends, redeem or sell stock or
other securities (iv) incur any liabilities, except in the normal course of
business, (v) acquire or dispose of any assets, enter into any contract,
guarantee obligations of any third party, or (vi) enter into any other
transaction.




2.10

Corporate Documents.  Each of the following documents, which shall be true,
complete and correct in all material respects, will be submitted at the Closing:




(i)

Certificate of Incorporation and all amendments thereto;




(ii)

Bylaws and all amendments thereto;




(iii)

Minutes and Consents of Shareholders;




(iv)

 Minutes and Consents of the board of directors;




(v)

 List of officers and directors;




(vii)    

Current Shareholder list.

(viii)

Financial Statement of Innovate Building Systems, Inc. with an audit opinion
covering the last two years of operations, cash flow and financial position.   




2.11   

Closing Documents.   All minutes, consents or other documents pertaining to the
Purchaser to be delivered at the Closing shall be valid and in accordance with
the laws of Alberta.

2.12

Title.   The Sellers have good and marketable title to all of the Stock being
sold by them to the Purchaser pursuant to this Agreement.  The Stock will be, at
the Closing, free and clear of all liens, security interests, pledges, charges,
claims, encumbrances and restrictions of any kind.  None of the Stock are or
will be subject to any voting trust or agreement.  No person holds or has the
right to receive any proxy or similar instrument with respect to such Shares.
 The Sellers are not party to any agreement which offers or grants to any person
the right to purchase or acquire any of the Shares. There is no applicable
local, provincial or federal law, rule, regulation, or decree which would, as a
result of the purchase of the Stock by Purchaser (and/or assigns) impair,
restrict or delay voting rights with respect to the Shares.

2.13    Transfer of Shares.  The Sellers will have the responsibility for
sending all certificates representing the Stock being purchased, along with the
proper Stock Powers with Bank Signature Guarantees or Power of Attorney, to the
Escrow Agent for delivery to the Purchaser’s Agent at Closing.

2.14

Representations.  All representations shall be true as of the Closing and all
such representations shall survive the Closing.




The Purchaser’s Agent represents and warrants to the Purchaser the following:




2.15

Organization;

The Purchaser is NFDS, a Florida corporation duly organized, validly existing,
and in good standing under the laws of that state, has all necessary corporate
powers to own properties and carry on a business, and is duly qualified to do
business and is in good standing in the state of Florida and elsewhere. All
actions taken by the incorporators, directors and/or shareholders of NFDS have
been valid and in accordance with the laws of the state of Florida and Indiana.
 NFDS is a fully reporting company with the SEC and NFDS common stock is
included for quotation on the OTCBB.  




2.16

Capital.   NFDS has 55,426,288 shares with par value of $0.00001 of Common Stock
are issued and outstanding. All outstanding shares are fully paid and
non-assessable, free of liens, encumbrances, options, restrictions and legal or
equitable rights of others not a party to this Agreement.  At the Closing, there
will be no outstanding subscriptions, options, rights, warrants, convertible
securities, or other agreements or commitments obligating NFDS to issue or to
transfer from treasury any additional shares of its capital stock.  None of the
outstanding shares of NFDS are subject to any stock restriction agreements.




2.17  

Financial Statements.   NFDS is a reporting company and financials can be found
on EDGAR.  The financial statements fairly present the financial condition and
operating results of NFDS as of the dates, and for the periods, indicated
therein.  Except as set forth in the Financial Statements, and as set forth in
Paragraph 2.05, NFDS has no material liabilities (contingent or otherwise).
 NFDS is not a guarantor or indemnitor of any indebtedness of any other person,
firm, or corporation.




2.18    Filings with Government Agencies.  NFDS is a Reporting Company as that
term is described by the Securities Act of 1933, and files annual and quarterly
reports with the SEC.  NFDS has made all required filings with the SEC and the
State of Florida that might be required, and is current in its filings and
reporting to the state of Florida   




2.19

Ability to Carry Out Obligations.  The Purchaser’s Agent has the right, power,
and authority to enter into, and perform his obligations under this Agreement.  

2.20    Transfer of Shares.  The Purchaser’s Agent will have the responsibility
for sending all certificates representing the Purchaser Price to the Escrow
Agent for delivery to the Purchaser at Closing.

2.21

Representations.  All representations shall be true as of the Closing and all
such representations shall survive the Closing.




ARTICLE III

CLOSING




3.01   

Closing for the Purchase of Common Stock.  The Closing (the “Closing”) of this
transaction for the Stock of Common Stock being purchased will occur when all of
the documents and consideration described in Paragraphs 2.10 above and in 3.02
below, have been delivered or other arrangements have been made and agreed to by
the Parties.  

It is understood that the Audit of Innovate will take time, but can take no
longer than sixty (60) days from the date of this Agreement. If the Closing does
not occur on or before June 24th, 2014, then either party may terminate this
Agreement upon written notice.




This Agreement can be terminated in the event of any material breach by either
party.




3.02

Documents and Payments to be Delivered at Closing.   As part of the Closing of
the Common Stock purchase, those documents listed in 2.11 of this Agreement, as
well as the following documents, in form reasonably acceptable to counsel to the
Parties, shall have been delivered to Escrow Agent at least 48 hours prior to
the Closing:




(a)

By the Sellers:




(i)    

stock certificate or certificates, along with stock powers with signature
guarantee, representing the Shares, endorsed in favor of the name or names as
designated by Purchaser or left blank; and




(ii)

such other documents of Innovate as may be reasonably required by Purchaser, if
available.




(b)

By Purchaser:




(i)

transfer to the Law Offices of Clifford J. Hunt, P.A. Purchase Price.




ARTICLE IV

INVESTMENT INTENT:




The Purchaser represents warrants and covenants to the Sellers the following:




4.01   Knowledge and Experience.   The Purchaser acknowledges that he has been
encouraged to seek his own legal and financial counsel to assist him in
evaluating this purchase.  The Purchaser’s Agent acknowledges that the Sellers
has given it and all of his counselors’ access to all information relating to
Innovate business that he or any one of them have requested.  The Purchaser’s
Agent acknowledges that he has sufficient business and financial experience, and
knowledge concerning the affairs and conditions of Innovate so that he can make
a reasoned decision as to this purchase of the Stock and is capable of
evaluating the merits and risks of this purchase.




4.04   Future Business of Innovate Building Systems Inc.  The Purchaser’s Agent
represents that after the Closing of this transaction, the Purchaser will
continue to carry on the existing business of Innovate Building Systems Inc.  




4.05   Representations.  All Representations shall be true as of the Closing and
all such representations shall survive the Closing.







ATTICLE V

REMEDIES




5.01   

Arbitration.   Any controversy of claim arising out of, or relating to, this
Agreement, or the making, performance, or interpretation thereof, shall be
settled by arbitration in Alberta in accordance with the Rules of the Canadian
Arbitration Association then existing, and judgment on the arbitration award may
be entered in any court having jurisdiction over the subject matter of the
controversy.










5.02   

Termination.  In addition to any other remedies, the Purchaser’s Agent may
terminate this Agreement, if at the Closing, the Sellers have failed to comply
with all material terms of this Agreement, has failed to supply any documents
required by this Agreement unless they do not exist, or has failed to disclose
any material facts which could have a substantial effect on any part of this
transaction.   







5.03

Indemnification.  From and after the Closing, the parties, jointly and
severally, agree to indemnify the other against all actual losses, damages and
expenses caused by (i) any material breach of this Agreement by them or any
material misrepresentation contained herein, or (ii) any misstatement of a
material fact or omission to state a material fact required to be stated herein
or necessary to make the statements herein not misleading.




5.04

Indemnification Non-Exclusive    The foregoing indemnification provision is in
addition to, and not derogation of any statutory, equitable or common law remedy
any party may have for breach of representation, warranty, covenant or
agreement.




ARTICLE VI

MISCELLANEOUS




6.01  

Captions and Headings.  The article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.







6.02  

No Oral Change.  This Agreement and any provision hereof, may not be waived,
changed, modified, or discharged, orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.




6.03

Time of Essence.  Time is of the essence of this Agreement and of each and every
provision hereof.




6.04

Entire Agreement.  This Agreement, including any and all attachments hereto, if
any, contain the entire Agreement and understanding between the parties hereto,
and supersede all prior agreements and understandings.

6.05   Partial Invalidity.   In the event that any condition, covenant, or other
provision of this Agreement is held to be invalid or void by any court of
competent jurisdiction, it shall be deemed severable from the remainder of this
Agreement and shall in no way affect any other condition, covenant or other
provision of the Agreement.  If such condition, covenant, or other provision is
held to be invalid due to its scope or breadth, it is agreed that it shall be
deemed to remain valid to the extent permitted by law.




6.06

Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Facsimile signatures
will be acceptable to all parties.




6.07

Notices.  All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service if served personally on the party to whom notice is to be given,
or on the third day after mailing if mailed to the party to whom notice is to be
given, by first class mail, registered or certified, postage prepaid, or on the
second day if faxed, and properly addressed or faxed as follows:




If to the Sellers:




Jason Boldt, President

1601117 Alberta Ltd.

11750 – 181 Street,

Edmonton, Alberta T5S 1M6




And




Kevin Grady, President

1601124 Alberta Ltd.

#2, 51530 – RR264

Spruce Grove, Alberta T7Y 1E3




If to the Purchaser’s Agent:




D. Malcolm Alexander

Chartered Accountant

Suite 200 – 17311 103rd Ave. NW

Edmonton, Alberta T5S 1J4




With a copy to:




Law Offices of Clifford J. Hunt P.A.

8200 Seminole Boulevard,

Seminole, Florida, 33772







6.08   

Binding Effect.     This Agreement shall inure to and be binding upon the heirs,
executors, personal representatives, successors and assigns of each of the
parties to this Agreement

6.09   

Effect of Closing.   All representations, warranties, covenants, and agreements
of the parties contained in this Agreement, or in any instrument, certificate,
opinion, or other writing provided for in it, shall be true and correct as of
the Closing and shall survive the Closing of this Agreement.

6.10   

Mutual Cooperation.    The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.




6.12

Governing Law. This Agreement and the rights of the Parties hereunder shall be
governed by and construed in accordance with the Laws of the Province of Alberta
 (regardless of its conflict of laws principles), including all matters of
construction, validity, performance and enforcement and without giving effect to
the principles of conflict of laws.




6.13   Exclusive Jurisdiction and Venue.  The Parties agree that the Courts of
the Province of Alberta shall have sole and exclusive jurisdiction and venue for
the resolution of all disputes arising under the terms of this Agreement and the
Transactions contemplated herein.




6.14   Attorneys Fees.   In the event any Party hereto shall commence legal
proceedings against the other to enforce the terms hereof, or to declare rights
hereunder, as the result of a breach of any covenant or condition of this
Agreement, the prevailing party in any such breach of an covenant or condition
of this Agreement, the prevailing party in any such proceeding shall be entitled
to recover from the losing party its costs of suit, including reasonable
attorneys’ fees, as may be fixed by the court.







In witness whereof, this Agreement has been duly executed by the Parties hereto
as of the date first written above.




SELLERS:      




 




By:___/s Jason Boldt__________________

      Jason Boldt, President, 1601117 Alberta Ltd.










By:___/s Kevin Grady__________________

      Kevin Grady, President, 1601124 Alberta Ltd.
















PURCHASER’S AGENT:    




By:__/ D.M. Alexander_________________

      

D. Malcolm Alexander, Chartered Accountant











3














